        Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
KATHRYN HYLAND, MELISSA GARCIA, :                     Civil Action No. 18-cv-9031-DLC
ELIZABETH TAYLOR, JESSICA SAINT-          :
PAUL, REBECCA SPITLER-LAWSON,             :           NOTICE OF SUPPLEMENTAL
MICHELLE MEANS, ELIZABETH                 :           AUTHORITY SUPPORTING OBJECTION
KAPLAN, JENNIFER GUTH, MEGAN              :           OF RICHARD E. CARSON III
NOCERINO, and ANTHONY CHURCH,             :
individually and on behalf of all others  :
similarly situated,                       :
                                          :
                              Plaintiffs, :
                                          :
        vs.                               :
                                          :
                                          :
NAVIENT CORPORATION and NAVIENT :
SOLUTIONS, LLC,                           :
                                          :
                              Defendants.
                                          :
                                          x

       Settlement Class member and Objector Richard E. Carson III respectfully submits the

Eleventh Circuit’s recent decision in Johnson v. NPAS Soutions, LLC, No. 18-12344, __F.3d__,

2020 WL 5553312, at *7-*12 (11th Cir. Sept. 17, 2020), to further support his Objection at p.7 ¶32

(DE166:7¶32), as well as the argument at pages 5 and 20-21 of his Memorandum of Law (DE167:5,

20-21), to the effect that the Supreme Court’s decisions in Trustees v. Greenough, 105 U.S. 527,

537-38 (1882), and Central RR & Banking Co. v. Pettus, 113 U.S. 116, 122 (1885), prohibit the

“service awards” or “incentive awards” that the proposed Settlement Agreement would pay

the Named Plaintiffs in this case.

       The Eleventh Circuit explains:

            We take the rule of Greenough, confirmed by Pettus, to be fairly clear: A
       plaintiff suing on behalf of a class can be reimbursed for attorneys’ fees and expenses
       incurred in carrying on the litigation, but he cannot be paid a salary or be reimbursed
                                                -1-
        Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 2 of 20




        for his personal expenses. It seems to us that the modern-day incentive award for a
        class representative is roughly analogous to a salary—in Greenough’s terms,
        payment for “personal services.”

Johnson v. NPAS Solutions, 2020 WL 5553312, at *9.

             In conclusion, we hold that Greenough and Pettus prohibit the type of incentive
        award that the district court approved here—one that compensates a class
        representative for his time and rewards him for bringing a lawsuit. Although it’s true
        that such awards are commonplace in modern class-action litigation, that doesn't
        make them lawful, and it doesn't free us to ignore Supreme Court precedent
        forbidding them.

Id. at *12.

        The Eleventh Circuit found unpersuasive the named plaintiff’s reliance on the Second Circuit

panel’s assertion in Melito v. Experian Mktg. Sols., Inc., 923 F.3d 85, 96 (2d Cir. 2019), that

Greenough and Pettus were somehow “‘inapposite’” to Melito’s class-action settlement “because

they presented a different ‘factual setting[ ].’” Johnson v. NPAS Solutions, 2020 WL 5553312, at *9

n.8 (quoting Melito, 923 F.3d at 96)). The Second Circuit’s decision in Melito never, of course,

challenges the continuing vitality of Greenough and Pettus as authoritative Supreme Court

precedents. Neither does Melito explain what facts might serve to distinguish a case like this, in

which Named Plaintiffs seek compensation for their service as representative plaintiffs, just as

Francis Vose did in Greenough.

        Melito never purports to explain by what by authority district courts may issue incentive

awards to representative plaintiffs. Even the dissenting judge in Johnson v. NPAS Solutions had

to acknowledge that before the Eleventh Circuit’s new decision, no other circuit “has even

directly addressed its authority to approve incentive awards.” Johnson v. NPAS Solutions, 2020

WL 5553312, at *19 (Martin, Cir. J., dissenting). As the majority opinion observes:

                The uncomfortable fact is that “[t]he judiciary has created these awards out of
        whole cloth,” and “few courts have paused to consider the legal authority for
        incentive awards.” Rubenstein, [Newberg on Class Actions] §17:4; see also In re Dry

                                                 -2-
        Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 3 of 20




       Max Pampers Litig., 724 F.3d 713, 722 (6th Cir. 2013) (“[T]o the extent that
       incentive awards are common, they are like dandelions on an unmowed lawn—
       present more by inattention than by design.”). ... Needless to say, we are not at
       liberty to sanction a device or practice, however widespread, that is foreclosed by
       Supreme Court precedent.

Johnson v. NPAS Solutions, 2020 WL 5553312, at *11 (footnote omitted).

       The Eleventh Circuit’s decision in Johnson v. NPAS Solutions thus supports Carson’s

Objection that the “incentive awards” or “service awards” in this case are neither authorized by law,

nor permitted by the Supreme Court’s decisions in Greenough and Pettus.



DATED: September 24, 2020                     Respectfully submitted,




                                                        Eric Alan Isaacson (pro hac vice)

                                              LAW OFFICE OF ERIC ALAN ISAACSON
                                              6580 Avenida Mirola
                                              La Jolla, CA 92037-6231
                                              Telephone: (858) 263-9581

                                              Attorney for Class Member and Objector
                                              Richard E. Carson III


Cc: all counsel of record (by ECF)
Encl.: Johnson v. NPAS Solutions




                                                -3-
Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 4 of 20




          EXHIBIT A
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 5 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


                                                                way, that's exactly the problem. We find that, in approving the
                                                                settlement here, the district court repeated several errors that,
                   2020 WL 5553312
                                                                while clear to us, have become commonplace in everyday
    Only the Westlaw citation is currently available.
                                                                class-action practice.
    United States Court of Appeals, Eleventh Circuit.

                                                                First, the district court set a schedule that required class
          Charles T. JOHNSON, on behalf
                                                                members to file any objection to the settlement—including
           of himself and others similarly                      any objection pertaining to attorneys’ fees—more than two
             situated, Plaintiff-Appellee,                      weeks before class counsel had filed their fee petition. In so
                                                                doing, we hold, the court violated the plain terms of Federal
                  Jenna Dickenson,
                                                                Rule of Civil Procedure 23(h).
            Interested Party - Appellant,
                           v.                                   Second, in approving the settlement, the district court
              NPAS SOLUTIONS, LLC,                              awarded the class representative a $6,000 “[i]ncentive
                                                                [p]ayment,” as “acknowledgment of his role in prosecuting
                Defendant - Appellee.                           th[e] case on behalf of the [c]lass [m]embers.” In so doing,
                                                                we conclude, the court ignored on-point Supreme Court
                       No. 18-12344
                                                                precedent prohibiting such awards.
                             |
                   (September 17, 2020)
                                                                Finally, in approving class counsel's fee request, overruling
Attorneys and Law Firms                                         objections, and approving the parties’ settlement, the district
                                                                court made no findings or conclusions that might facilitate
John W. Davis, Law Office of John Davis, TAMPA, FL,             appellate review; instead, it offered only rote, boilerplate
Eric Alan Isaacson, Law Office of Eric Alan Isaacson,           pronouncements (“approved,” “overruled,” etc.). In so doing,
LA JOLLA, CA, Charles Benjamin Nutley, Law Office of            we hold that the court violated the Federal Rules of Civil
Charles Benjamin Nutley, PASADENA, CA, for Interested           Procedure and our precedents requiring courts to explain their
Party - Appellant.                                              class-related decisions.

Michael L. Greenwald, Greenwald Davidson Radbil, PLLC,          We don't necessarily fault the district court—it handled the
BOCA RATON, FL, for Plaintiff - Appellee.                       class-action settlement here in pretty much exactly the same
                                                                way that hundreds of courts before it have handled similar
Michael L. Ehren, Martin Barry Goldberg, Alan D. Lash,
                                                                settlements. But familiarity breeds inattention, and it falls to
Lorelei J. Van Wey, Lash & Goldberg, LLP, MIAMI, FL,
                                                                us to correct the errors in the case before us. We will reverse
Maura K. Monaghan, Jacob W. Stahl, Debevoise & Plimpton,
                                                                in part, vacate in part, and remand for further proceedings.
LLP, NEW YORK, NY, for Defendant - Appellee.

Appeal from the United States District Court for the Southern
District of Florida, D.C. Docket No. 9:17-cv-80393-RLR          I

Before MARTIN, NEWSOM, and BALDOCK,* Circuit                    This case began in March 2017, when Charles Johnson—
Judges.                                                         on behalf of both himself and a putative class of similarly
                                                                situated individuals—sued NPAS Solutions, LLC in the U.S.
*      Honorable Bobby R. Baldock, United States Circuit        District Court for the Southern District of Florida, alleging
       Judge for the Tenth Circuit, sitting by designation.     violations of the Telephone Consumer Protection Act, 47
                                                                U.S.C. § 227. As relevant here, the TCPA makes it unlawful
Opinion                                                         to “us[e] any automatic telephone dialing system” to call a
                                                                person without his or her “prior express consent,” id. § 227(b)
NEWSOM, Circuit Judge:                                          (1)(A); it also provides for statutory damages of “$500 ... for
                                                                each ... violation” and authorizes up to treble damages against
 *1 The class-action settlement that underlies this appeal is
                                                                anyone who “willfully or knowingly violate[s]” the law, id.
just like so many others that have come before it. And in a


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 6 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


§ 227(b)(3). Johnson claimed that NPAS—an entity that              When the objection deadline of March 19 arrived, no class
collects medical debts—had used an automatic telephone-            member opted out, and only one objected to the settlement
dialing system to call his cell phone without his consent.         —Jenna Dickenson, our appellant. As a procedural matter,
In particular, Johnson challenged NPAS’ practice of calling        Dickenson challenged the district court's decision to set the
“wrong number[s]”—i.e., phone numbers that had originally          objection deadline before the deadline for class counsel to
belonged to consenting debtors but had been reassigned to          file their attorneys’-fee petition, which she contended violated
non-consenting persons.                                            Federal Rule of Civil Procedure 23 and the Due Process
                                                                   Clause. On the merits, Dickenson (1) objected to the amount
The case quickly proceeded to the settlement phase. After          of the settlement, arguing that it should have been higher; (2)
some preliminary discovery and motions practice, the parties       argued that the court should conduct a lodestar calculation
jointly filed a notice of settlement on November 2—less than       in determining reasonable attorneys’ fees; and (3) contended
eight months after Johnson had filed suit. Not long thereafter,    that Johnson's $6,000 incentive award both contravened the
Johnson moved to certify the class for settlement purposes; he     Supreme Court's decisions in Trustees v. Greenough, 105 U.S.
argued that settlement was in the class members’ best interest     527, 26 L.Ed. 1157 (1882), and Central Railroad & Banking
because, despite NPAS's possible defenses, he had obtained a       Co. v. Pettus, 113 U.S. 116, 5 S.Ct. 387, 28 L.Ed. 915 (1885),
meaningful recovery of $1,432,000.                                 and created a conflict of interest between Johnson and other
                                                                   class members.
*2 On December 4, the district court preliminarily approved
the settlement and certified the class for settlement purposes.1   On the parties’ April 6 filing deadline, Johnson and NPAS
The court appointed Johnson as the class representative and        opposed Dickenson's objection and urged the district court
his lawyers as class counsel, and its order stated that Johnson    to approve the settlement as fair, reasonable and adequate.
could “petition the Court to receive an amount not to exceed       Johnson also filed a motion for final approval of the
$6,000 as acknowledgment of his role in prosecuting this case      settlement and requested attorneys’ fees, costs and expenses
on behalf of the class members.” The district court set March      of the litigation, as well as an incentive award, all of which he
19, 2018 as the deadline for class members to opt out of the       said were reasonable and in line with the amounts approved
settlement and, more importantly for our purposes, to file         in similar settlements.
objections to the settlement. The court set April 6, 2018—
18 days after the opt-out/objection deadline—as the date by        About a month later, the district court held a final fairness
which Johnson and NPAS had to submit their motion for final        hearing. After class counsel, NPAS, and Dickenson had
approval of the settlement and their responses to objections,      presented their arguments, the district court announced its
and (more importantly) by which class counsel had to submit        intention to approve the settlement. The court explained
their petition for attorneys’ fees and costs.                      that it “ha[d] carefully considered all of the submissions
                                                                   before the Court,” including Dickenson's objection. The
1                                                                  court stated that it was “going to overrule that objection,
       The defined class comprised “[a]ll persons in the United
                                                                   but nevertheless appreciate[d] the argument [Dickenson's]
       States who (a) received calls from NPAS Solutions,
                                                                   counsel ha[d] made.”
       LLC between March 28, 2013 and [December 4, 2017]
       that (b) were directed to a phone number assigned to a
       cellular telephone service, (c) for which NPAS Solutions’   The same day, the district court entered a brief, seven-page
       records contain a ‘WN’ designation, and (d) were placed     order approving the settlement. The court's evaluation of the
       using an automatic telephone dialing system.” NPAS          fairness of the settlement consisted of the following sentence:
       acknowledged that 179,642 phone numbers fell within
       that class.                                                   The Court finds that the settlement of this action, on the
                                                                     terms and conditions set forth in the Settlement Agreement,
The following month, class members were notified about
                                                                     is in all respects fundamentally fair, reasonable, adequate,
the settlement and informed that NPAS would establish a
                                                                     and in the best interest of the class members, when
settlement fund, that class counsel would seek attorneys’ fees
                                                                     considering, in their totality, the following factors: (1) the
amounting to 30% of the fund, and that Johnson would seek
                                                                     absence of any fraud or collusion behind the settlement;
a $6,000 incentive award from the fund. In total, 9,543 class
                                                                     (2) the complexity, expense, and likely duration of the
members submitted claims for recovery.
                                                                     litigation; (3) the stage of the proceedings and the
                                                                     amount of discovery completed; (4) the probability of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
                 Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 7 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


  the Plaintiff's success on the merits; (5) the range of                     court's decision to award attorneys’ fees is also reviewed
  possible recovery; and (6) the opinions of the class counsel,               for abuse of discretion, although “that standard of review
  class representatives, and the substance and amount of                      allows us to closely scrutinize questions of law decided
  opposition to the settlement.                                               by the district court in reaching the fee award.” Camden I
                                                                              Condo. Ass'n, Inc. v. Dunkle, 946 F.2d 768, 770 (11th Cir.
*3 Dist. Ct. Order at 4 (citing Leverso v. SouthTrust Bank of
                                                                              1991). “A district court abuses its discretion if it applies
Ala., 18 F.3d 1527, 1530 (11th Cir. 1994)).
                                                                              an incorrect legal standard, follows improper procedures
                                                                              in [reaching its decision], or makes findings of fact that
The order specified that NPAS would create a non-
                                                                              are clearly erroneous.” Fitzpatrick v. Gen. Mills, Inc., 635
reversionary $1,432,000 settlement fund, from which the                       F.3d 1279, 1282 (11th Cir. 2011) (alteration in original)
following would be deducted before class members received                     (quotation omitted).
any payout: (1) costs and expenses disbursed in administering
the settlement and providing notice to the class; (2) attorneys’
fees in the amount of 30% of the fund (or $429,600), as well          A
as $3,475.52 for class counsel's litigation costs and expenses;
and (3) a $6,000 “[i]ncentive [p]ayment” to Johnson, “as
                                                                      1
acknowledgment of his role in prosecuting this case on behalf
of the [c]lass [m]embers.” Id. at 5. After subtracting out            Dickenson's first challenge is procedural. In its order
those deductions, each of the potential 179,642 class members         preliminarily approving the settlement, certifying the class,
stood to receive only $7.97. (Happily, because only 9,543             and establishing a schedule, the district court required class
class members submitted claims, each stands to receive a              members to file any objection to the settlement—including
whopping $79.) The district court's order provided no analysis        any objection pertaining to attorneys’ fees—by March 19,
to accompany its approval of the attorneys’-fee percentage            2018. In the same order, the district court gave class counsel
or the incentive award. The order also stated, without further        until April 6 to file their fee petition—eighteen days after
explanation, that “[t]he objection of Jenna Dickenson is              class members’ objections were due. Dickenson contends that
OVERRULED.” Id.                                                       by ordering the deadlines in this manner, the district court
                                                                      inhibited her from objecting to the fee request, in violation of
This is Dickenson's appeal.                                           Federal Rule of Civil Procedure 23(h) and the Due Process
                                                                      Clause. As relevant here, Rule 23(h) provides as follows:

                                                                           *4 In a certified class action, the court may award
II
                                                                          reasonable attorney's fees and nontaxable costs that are
Dickenson raises several challenges—three, as we categorize               authorized by law or by the parties’ agreement. The
them—to the district court's approval of the settlement. First,           following procedures apply:
she contends that the district court erred when it required
                                                                            (1) A claim for an award must be made by motion ... at a
class members to file objections to the settlement—including
                                                                            time the court sets. Notice of the motion must be served
to attorneys’ fees—before class counsel had filed their fee
                                                                            on all parties and, for motions by class counsel, directed
petition. Second, she insists that the district court's approval of
                                                                            to class members in a reasonable manner.
Johnson's $6,000 incentive award contravenes Supreme Court
precedent. Finally, and more broadly, she maintains that the                (2) A class member, or a party from whom payment is
district court didn't provide sufficient explanation to enable              sought, may object to the motion.
meaningful appellate review—either in awarding attorneys’
                                                                      Fed. R. Civ. P. 23(h).3
fees, in overruling her objections, or in determining that the
settlement was fair. We consider Dickenson's arguments in
                                                                      3       While we generally review a district court's approval of
turn.2
                                                                              a settlement for abuse of discretion, “[i]nterpreting the
                                                                              Federal Rules of Civil Procedure presents a question of
2        “In reviewing the validity of a class action settlement, a           law subject to de novo review.” Burns v. Lawther, 53 F.3d
         district court's decision will be overturned only upon a             1237, 1240 (11th Cir. 1995).
         clear showing of abuse of discretion.” Holmes v. Cont'l
         Can Co., 706 F.2d 1144, 1147 (11th Cir. 1983). A district



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                         3
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 8 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


We hold that Rule 23(h)’s plain language requires a district         are adequately documented and supported is essential for the
court to sequence filings such that class counsel file and serve     protection of the rights of class members.”); Keil v. Lopez, 862
their attorneys’-fee motion before any objection pertaining          F.3d 685, 705 (8th Cir. 2017) (raising similar concerns).
to fees is due. By its terms, the Rule not only authorizes
attorneys’-fee awards but also goes on to specify that                *5 Second, a plain-language reading of Rule 23(h) ensures
“[n]otice” of any attorneys’-fee motion must be “directed to         that the district court is presented with a fee petition that
class members in a reasonable manner,” and then to state that        has been tested by the adversarial process. While, in theory,
a class member may “object to the motion.” Id. (emphasis             class counsel act as fiduciaries for the class as a whole,
added). As one treatise has explained, “[t]he logical extension      once a class action reaches the fee-setting stage, “plaintiffs’
of the class members’ right to object to class counsel's fee         counsel's understandable interest in getting paid the most for
request is that the fee petition itself must be filed prior to the   its work representing the class” comes into conflict “with
class members’ objection deadline, particularly given the ease       the class’ interest in securing the largest possible recovery
with which the petition papers can be made available to the          for its members.” Mercury, 618 F.3d at 994. Accordingly,
class.” William B. Rubenstein, 5 Newberg on Class Actions            “the district court must assume the role of fiduciary for the
§ 15:13 (5th ed. 2020).                                              class plaintiffs” and “ensure that the class is afforded the
                                                                     opportunity to represent its own best interests.” Id. (quotation
Johnson asks us to disregard Rule 23(h)’s clear terms. He            omitted). The district court cannot properly play its fiduciary
says that class members were adequately informed by the              role unless—as in litigation generally—class counsel's fee
class notice, which preceded the objection deadline and which        petition has been fully and fairly vetted.
stated that class counsel planned to seek a 30% fee. But
“[t]he plain text of the rule requires that any class member be      For all these reasons, we have no difficulty concluding that by
allowed an opportunity to object to the fee ‘motion’ itself, not     requiring class members to object to an award of attorneys’
merely to the preliminary notice that such a motion will be          fees before class counsel had filed their fee petition, the
filed.” In re Mercury Interactive Corp. Sec. Litig., 618 F.3d        district court violated Rule 23(h).5
988, 993–94 (9th Cir. 2010); see also Fed. R. Civ. P. 23(h)(2),
Advisory Committee Note to 2003 Amendment (“In setting               5      In so holding, we have plenty of company. At least three
the date objections are due, the court should provide sufficient
                                                                            other circuits have reached this conclusion explicitly, see,
time after the full fee motion is on file to enable potential
                                                                            e.g., Keil, 862 F.3d at 705 (holding “that the district
objectors to examine the motion.” (emphasis added)).4                       court erred by setting the deadline for objections on a
                                                                            date before the deadline for class counsel to file their
4                                                                           fee motion”); Redman, 768 F.3d at 637–38 (holding
        See Horenkamp v. Van Winkle and Co., 402 F.3d
                                                                            that class counsel's filing of an attorneys’-fee motion
        1129, 1132 (11th Cir. 2005) (explaining that, while
                                                                            “after the deadline set by the court for objections to the
        “not binding,” Advisory Committee Notes “are nearly
                                                                            settlement had expired” violated Rule 23(h) and stating
        universally accorded great weight in interpreting federal
                                                                            that “[t]here was no excuse for permitting so irregular,
        rules” (quotation omitted)).
                                                                            indeed unlawful, a procedure”); Mercury, 618 F.3d at
Reading Rule 23(h) in accordance with its plain text also                   993 (“We hold that the district court abused its discretion
happens to make good practical sense in at least two                        when it erred as a matter of law by misapplying Rule
respects. First, it ensures that class members have full                    23(h) in setting the objection deadline for class members
information when considering—and, should they choose to                     on a date before the deadline for lead counsel to file
do so, objecting to—a fee request. While class members may                  their fee motion.”), and at least one has suggested as
learn from a class notice the all-in amount that counsel plan to            much in dicta, see In re Nat'l Football League Players
request, they would be “handicapped in objecting” based on                  Concussion Injury Litig., 821 F.3d 410, 446 (3d Cir.
the notice alone because only the later-filed fee motion will               2016), as amended (May 2, 2016) (stating that the court
                                                                            “ha[d] little trouble agreeing that Rule 23(h) is violated in
include “the details of class counsel's hours and expenses”
                                                                            th[e] circumstances” presented in Redman and Mercury).
and “the rationale ... offered for the fee request.” Redman v.
RadioShack Corp., 768 F.3d 622, 638 (7th Cir. 2014); see
also Mercury, 618 F.3d at 994 (“Allowing class members               2
an opportunity thoroughly to examine counsel's fee motion,
inquire into the bases for various charges and ensure that they


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                         4
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 9 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


The more difficult question is whether, in the circumstances        6       Additionally, Federal Rule of Civil Procedure 61 states:
of this case, the district court's Rule 23(h) error was harmless.           “Unless justice requires otherwise, no error in admitting
Unsurprisingly, the parties disagree. Johnson contends that                 or excluding evidence—or any other error by the court
class members were advised in the class notice that counsel                 or a party—is ground for granting a new trial, for
would seek a 30% award and, further, that Dickenson wasn't                  setting aside a verdict, or for vacating, modifying, or
totally prevented from objecting—not only did she submit                    otherwise disturbing a judgment or order. At every stage
written objections before the fee petition was filed, but she               of the proceeding, the court must disregard all errors and
also presented oral objections afterwards, at the fairness                  defects that do not affect any party's substantial rights.”
hearing. For her part, Dickenson responds that the error                    Although Rule 61 “in a narrow sense ... applies only
                                                                            to the district courts, it is well-settled that the appellate
can't be deemed harmless because the district court didn't
                                                                            courts should act in accordance with the salutary policy
allow for supplemental briefing after the Rule 23(h) violation
                                                                            embodied in Rule 61.” McDonough Power Equip.,
was brought to its attention, “gave no serious consideration
                                                                            Inc. v. Greenwood, 464 U.S. 548, 554, 104 S.Ct. 845,
to the objections that [she] filed,” and further, that “other               78 L.Ed.2d 663 (1984) (citation omitted); see also
unnamed class members” might have offered “additional                       id. (explaining that “Congress has further reinforced
cogent arguments that [she] did not.” Reply Br. of Appellant                the application of Rule 61 by enacting the harmless
at 5–6.                                                                     error statute, 28 U.S.C. § 2111, which applies directly
                                                                            to appellate courts and which incorporates the same
Although we haven't yet applied the harmless-error doctrine                 principle as that found in Rule 61”).
to a Rule 23(h) violation, at least one other circuit has. In       In a similar context, we have held that if a district court's
Keil, the Eighth Circuit held that a similar Rule 23(h) error       misapplication of a Federal Rule doesn't deny a party the
was harmless because “there [wa]s no reasonable probability         opportunity to present arguments that would have changed the
that it affected the outcome of the proceeding”—in particular,      outcome, the error is harmless. In Restigouche, Inc. v. Town
it said, “even if class members had an opportunity to object        of Jupiter, we considered a district court's potential violation
to the fee motion, there [wa]s no reasonable probability that       of Federal Rule of Civil Procedure 56(c), which at the time
their objections would have resulted in the court awarding a        required that “the non-moving party must be given 10-day
lower fee.” 862 F.3d at 705–06. The court explained that the        advance notice that a summary judgment motion will be taken
objectors “had an ample opportunity on appeal to respond to         under advisement.” 59 F.3d 1208, 1213 (11th Cir. 1995). We
the specific arguments contained within class counsel's fee         emphasized, though, that the non-moving party there “had
motion” and “[d]espite raising a number of objections, none         ample opportunity to marshal facts and arguments, and d[id]
of their arguments [were] meritorious.” Id. at 705.                 not assert on appeal that there exist[ed] additional evidence ...
                                                                    which would create material issues of fact.” Id. “Because [the
 *6 The Keil court's analysis mirrors how we ordinarily             non-moving party] ha[d] not been deprived of the opportunity
conduct harmless-error review—that is, by asking whether            to present facts or arguments which would have precluded
the complaining party's substantial rights have been affected.      summary judgment,” we held that “any violation of the 10-
See, e.g., Vista Mktg., LLC v. Burkett, 812 F.3d 954, 979           day notice rule [wa]s harmless.” Id.
(11th Cir. 2016) (explaining that “the challenging party must
establish that the error affected substantial rights to obtain      For similar reasons, we conclude that although the district
reversal and a new trial”); see also 28 U.S.C. § 2111 (“On          court here violated Rule 23(h), its error was harmless. While
the hearing of any appeal or writ of certiorari in any case,        a Rule 23(h) error can undoubtedly “handicap[ ]” class
the court shall give judgment after an examination of the           members who oppose an attorneys’-fee award—because,
record without regard to errors or defects which do not affect      without the fee petition itself, they lack the requisite
the substantial rights of the parties.”).6 We have explained        information to formulate a compelling objection, see Redman,
that errors “affect a substantial right of a party if they have     768 F.3d at 638—it doesn't appear that such harm materialized
a ‘substantial influence’ on the outcome of a case or leave         here. Before class counsel filed their fee petition, Dickenson
‘grave doubt’ as to whether they affected the outcome of a          lodged a detailed objection to the attorneys’-fee award,
case.” United States v. Frazier, 387 F.3d 1244, 1266 n.20           challenging it on several grounds, including (1) that the
(11th Cir. 2004) (en banc) (quoting Kotteakos v. United States,     district court should conduct a lodestar analysis and (2)
328 U.S. 750, 764–65, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946)).         that Johnson's incentive award was prohibited by law and
                                                                    otherwise excessive. Then, at the fairness hearing—having



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                         5
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 10 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


had an opportunity to review the fee petition—Dickenson's                  (1950)). Under the circumstances presented here, the
counsel reiterated her objection but didn't raise any new                  notice provided to class members—although insufficient
arguments. Even now, on appeal—with the benefit of time to                 to satisfy Rule 23(h)—informed class members the
consider the fee petition even more carefully—Dickenson's                  percentage of the fund that class counsel would seek
                                                                           and, in fact, enabled Dickenson to file an objection.
objections remain essentially the same. Given the consistency
                                                                           Although Dickenson wasn't given the opportunity to
of Dickenson's position in response to class counsel's
                                                                           submit another written filing after class counsel filed
attorneys’-fee request—both before and after receipt of their
                                                                           their fee petition, her lawyer appeared at the fairness
fee petition—we can't see how she was “deprived of the
                                                                           hearing and presented her objections to the settlement
opportunity to present” additional objections. Restigouche,                and fee request. It seems to us that Dickenson received
59 F.3d at 1213; cf. Shinseki v. Sanders, 556 U.S. 396, 413,               the baseline notice and opportunity to be heard that due
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009) (holding that a                     process requires.
“notice error” was harmless because the respondent “ha[d]
not explained to the Veterans Court, to the Federal Circuit,
or to us how the notice error to which he points could              B
have made any difference”); Rubenstein, supra, § 15:13
                                                                    Dickenson next challenges the district court's approval
(stating that “failure to comply with fee notice procedures
                                                                    of a $6,000 “[i]ncentive [p]ayment” to Johnson as the
does not automatically require reversal” and that “[a]bsent
                                                                    class representative. She contends that the Supreme Court's
some prejudice to the objectors, notice failure is considered
                                                                    decisions in Trustees v. Greenough, 105 U.S. 527, 26 L.Ed.
harmless error and generally excused”).
                                                                    1157 (1882), and Central Railroad & Banking Co. v. Pettus,
                                                                    113 U.S. 116, 5 S.Ct. 387, 28 L.Ed. 915 (1885), prohibit
 *7 To be sure, Dickenson argues that “[s]he had no way of
                                                                    incentive awards like Johnson's and, more generally, that the
knowing what rationale or record class counsel would offer
                                                                    award creates a conflict of interest between Johnson and
as a basis for their motion, let alone any way to frame an
                                                                    the other class members. In short, we agree with Dickenson
objection responsive to their application.” Br. of Appellant
                                                                    that Supreme Court precedent prohibits incentive awards like
at 24. The problem, it seems to us, is that by the time of
                                                                    the one earmarked for Johnson here. To explain why, we
the fairness hearing—let alone proceedings in this Court—
she knew exactly class counsel's “rationale [and] record,” and      will (1) review Greenough and Pettus, (2) demonstrate their
yet she hasn't offered any new arguments in opposition to           application to modern-day incentive awards, and (3) respond
their fee request. Because Dickenson makes essentially the          to Johnson's counterarguments.
same arguments before us that she did when filing her written
pre-petition objection, we cannot conclude that the district
court's procedural error was harmful—i.e., that it “affected the    1
                                                        7
outcome of the proceeding.” Keil, 862 F.3d at 705.
                                                                    Greenough and Pettus are the seminal cases establishing the
                                                                    rule—applicable in so many class-action cases, including this
7      Dickenson separately argues that the district court's        one—that attorneys’ fees can be paid from a “common fund.”
       actions in setting the deadlines violated her due-
                                                                    See, e.g., Boeing Co. v. Van Gemert, 444 U.S. 472, 478,
       process rights. We can't imagine (and Dickenson hasn't
                                                                    100 S.Ct. 745, 62 L.Ed.2d 676 (1980) (“Since the decisions
       explained) how the Due Process Clause would be any
                                                                    in [Greenough] and [Pettus], this Court has recognized
       more protective of her right to be heard than our
       interpretation of Rule 23. In any event, we needn't
                                                                    consistently that a litigant or a lawyer who recovers a common
       address the precise interaction between Rule 23 and          fund for the benefit of persons other than himself or his
       due-process requirements here because there was no           client is entitled to a reasonable attorney's fee from the
       due-process violation. “Due process requires notice          fund as a whole.”). Importantly for our purposes, Greenough
       ‘reasonably calculated, under all the circumstances,         and Pettus also establish limits on the types of awards that
       to apprise interested parties of the pendency of the         attorneys and litigants may recover from the fund. Because of
       action and afford them an opportunity to present their       their significance to our decision—and because they seem to
       objections.’ ” United Student Aid Funds, Inc. v. Espinosa,   have been largely overlooked in modern class-action practice
       559 U.S. 260, 272, 130 S.Ct. 1367, 176 L.Ed.2d 158           —we will explain the cases in some detail.
       (2010) (quoting Mullane v. Cent. Hanover Bank & Tr.
       Co., 339 U.S. 306, 314, 70 S.Ct. 652, 94 L.Ed. 865



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   6
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 11 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


 *8 First, and most importantly, Greenough. In that case,          was proper for the lower court to reimburse Vose for “his
Francis Vose, who held bonds of the Florida Railroad               reasonable costs, counsel fees, charges, and expenses incurred
Company, sued the trustees of the Internal Improvement             in the fair prosecution of the suit, and in reclaiming and
Fund of Florida (and others) on behalf of himself and other        rescuing the trust fund.” Id. at 537. The Court explained that
bondholders. Greenough, 105 U.S. at 528. Vose argued “that         Vose had sued on “behalf of the other bondholders having
the trustees were wasting and destroying the fund by selling       an equal interest in the fund,” who “ha[d] come in and
at nominal prices” land that had been earmarked to service         participated in the benefits resulting from his proceedings.”
the bonds that he and the other bondholders held. Id. at 528–      Id. at 532. “There is no doubt,” the Court said, that Vose
29. He was successful. After “[t]he litigation was carried on      “expended a large amount of money for which no allowance
with great vigor and at much expense, ... a large amount of        has been made” and that he gave “his time for years almost
the trust fund was secured and saved.” Id. at 529. As a result,    exclusively to the pursuit” of the action. Id. If Vose wasn't
“a considerable amount of money was realized, and dividends        compensated out of the fund for these expenses, the Court
[were] made amongst the bondholders, most of whom came             explained, the other bondholders would be unjustly enriched.
in and took the benefit of the litigation.” Id. Vose “bore the     See id.
whole burden of this litigation” himself, and he “advanced
most of the expenses which were necessary for the purpose          Importantly for our analysis of modern-day incentive awards,
of rendering it effective and successful.” Id. Accordingly, he     however, the Court went on to hold that “there [was] one
filed a petition seeking “an allowance out of the fund” to cover   class of allowances” that was “decidedly objectionable”—
“his expenses and services.” Id.                                   namely, “those made for [Vose's] personal services and
                                                                   private expenses.” Id. at 537. The Court explained that
A special master recommended that Vose be granted an award         “[t]he reasons which apply to his expenditures incurred in
from the fund. First, the master recommended that Vose             carrying on the suit, and reclaiming the property subject
receive an award for “necessary expenditures,” including           to the trust”—i.e., those that it approved—“do not apply
what amounted to attorneys’ fees and litigation expenses.          to his personal services and private expenses.” Id. The
Id. at 530 (“fees of solicitors and counsel,” “costs of            Court reasoned that while there might be reasons to award
court,” “sundry small incidental items for copying records         trustees “for their personal services”—e.g., “to secure greater
and the like,” “sundry fees paid in maintaining other suits        activity and diligence in the performance of the trust, and to
in New York,” fees paid in appealing to the Supreme                induce persons of reliable character and business capacity to
Court, “attorneys’ fees for resisting fraudulent coupons,”         accept the office of trustee”—such “considerations have no
and “expenses paid to attorneys and agents to investigate          application to the case of a creditor seeking his rights in a
fraudulent grants of the trust lands”). Second, and separately,    judicial proceeding.” Id. at 537–38. In the case of a creditor,
the master “reported in favor of an allowance to Vose for          like Vose, “the allowance of a salary for [his] time and ... [his]
his personal services and expenditures”—in particular, “an         private expenses” in carrying on litigation “would present too
allowance of $2,500 a year for ten years of personal services”     great a temptation to parties to intermeddle in the management
and reimbursement for Vose's “personal expenditures” for           of valuable property or funds in which they have only the
“railroad fares and hotel bills.” Id.                              interest of creditors.” Id. at 538. The Court thus concluded
                                                                   that “[s]uch an allowance has neither reason nor authority for
The lower court approved the master's recommendations in           its support.” Id.
the main, “allowing generally the fees of the officers of the
court, and those of the attorneys and solicitors employed in        *9 To sum up, then, the Supreme Court in Greenough upheld
the cause, including charges as between attorney and client,”      Vose's award of attorneys’ fees and litigation expenses but
as well as “sundry expenses for looking after and reclaiming       rejected as without legal basis the award for his “personal
the trust lands.” Id. at 531. The court also approved an award     services and private expenses”—in particular, the yearly
“for the personal expenses and services of Vose.” Id. The court    salary and reimbursement for the money he spent on railroad
disallowed, however, “certain fees paid to advisory counsel        fares and hotel bills.
and other items not directly connected with the suit.” Id.
                                                                   Pettus came just three years later. In some respects, Pettus
On appeal, the Supreme Court approved of some of the               broke new ground. We have described Pettus, for instance, as
payments to Vose but disapproved of others. It held that it        “the first Supreme Court case recognizing that attorneys”—



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 12 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


as distinct from the lead plaintiff—“had a claim to fees           59 (9th Cir. 2009). See also, e.g., Hadix v. Johnson, 322
payable out of a common fund which has been created                F.3d 895, 897 (6th Cir. 2003) (explaining that “applications
through their efforts,” and noted that, in Pettus, “a fee was      for incentive awards are scrutinized carefully by courts who
awarded based upon a percentage of the fund recovered for          sensibly fear that incentive awards may lead named plaintiffs
the class.” Camden I Condo. Ass'n, Inc. v. Dunkle, 946 F.2d        to expect a bounty for bringing suit or to compromise the
768, 771 (11th Cir. 1991). But as relevant to our analysis         interest of the class for personal gain”).8
of incentive awards, Pettus is significant principally as a
reiteration of the dichotomy drawn in Greenough: While             8      So far as we can tell, the only circuit to have directly
a class representative's claim for “the expenses incurred in
                                                                          confronted whether Greenough and Pettus prohibit
carrying on the suit and reclaiming the property subject to the
                                                                          incentive awards summarily dismissed the cases as
trust” is proper, his “claim to be compensated, out of the fund           “inapposite” because they presented a different “factual
or property recovered, for his personal services and private              setting[ ].” Melito v. Experian Mktg. Sols., Inc., 923 F.3d
expenses” is “unsupported by reason or authority.” Pettus,                85, 96 (2d Cir.), cert. denied sub nom. Bowes v. Melito,
113 U.S. at 122, 5 S.Ct. 387.                                             ––– U.S. ––––, 140 S. Ct. 677, 205 L.Ed.2d 440 (2019).
                                                                          We are unpersuaded by the Second Circuit's position.
                                                                          Other circuits have recognized the continuing vitality
                                                                          of Greenough as prohibiting awards for “private” and
2                                                                         “personal” expenses in common-fund cases, although
                                                                          they haven't applied the decisions specifically to
We take the rule of Greenough, confirmed by Pettus, to
                                                                          incentive awards. See, e.g., Granada Invs., Inc. v. DWG
be fairly clear: A plaintiff suing on behalf of a class can
                                                                          Corp., 962 F.2d 1203, 1208 (6th Cir. 1992) (explaining
be reimbursed for attorneys’ fees and expenses incurred in                that costs awarded to the shareholders’ representative in
carrying on the litigation, but he cannot be paid a salary or             derivative litigation “related to advancing the litigation”
be reimbursed for his personal expenses. It seems to us that              and were “not ‘private’ in the sense found objectionable
the modern-day incentive award for a class representative                 in Greenough”); Matter of Cont'l Ill. Sec. Litig., 962
is roughly analogous to a salary—in Greenough’s terms,                    F.2d at 571 (citing Greenough for the proposition that
payment for “personal services.” See, e.g., Chieftain Royalty             expenses other than attorneys’ fees can be awarded out
Co. v. Enervest Energy Institutional Fund XIII-A, L.P., 888               of a common fund, “provided they are not personal”).
F.3d 455, 468 (10th Cir. 2017) (“[C]ourts regularly give            *10 The incentive award that Johnson seeks, it seems
incentive awards to compensate named plaintiffs for the            to us, is part salary and party bounty. Class counsel's fee
work they performed—their time and effort invested in the          petition asserted that Johnson was entitled to the $6,000
case.”); Berry v. Schulman, 807 F.3d 600, 613 (4th Cir. 2015)      incentive payment because he “took critical steps to protect
(similar); Sullivan v. DB Invs., Inc., 667 F.3d 273, 333 n.65      the interests of the class, and spent considerable time pursuing
(3d Cir. 2011) (similar).                                          their claims”—e.g., by “frequently communicat[ing] with
                                                                   his counsel,” “ke[eping] himself apprised of th[e] matter,”
If anything, we think that modern-day incentive awards             “approving drafts before filing,” and “respond[ing] to NPAS
present even more pronounced risks than the salary                 Solutions’ discovery requests.” In other words, he wants to
and expense reimbursements disapproved in Greenough.               be compensated for the time he spent litigating the case, or
Incentive awards are intended not only to compensate class         his “personal services”—an award that the Supreme Court
representatives for their time (i.e., as a salary), but also to    has deemed “decidedly objectionable.” Greenough, 105 U.S.
promote litigation by providing a prize to be won (i.e., as        at 537. In his brief to us, Johnson also suggests that he is
a bounty). As our sister circuits have described them—even         requesting a bonus for bringing the suit, inasmuch as he has
while giving them general approval—incentive awards are            “subjected himself to scrutiny from NPAS Solutions, class
designed “to induce [a class representative] to participate        members, and the public at large,” “successfully brought
in the suit,” Matter of Cont'l Ill. Sec. Litig., 962 F.2d 566,     a class action that provides meaningful cash benefits to
571 (7th Cir. 1992), as amended on denial of reh'g (May            thousands of persons,” and “provided an important public
22, 1992), and “to make up for financial or reputational           service by enforcing consumer protection laws.” Br. of
risk undertaken in bringing the action” and “to recognize [a       Appellee Johnson at 48. Whether Johnson's incentive award
class representative's] willingness to act as a private attorney   constitutes a salary, a bounty, or both, we think it clear that
general,” Rodriguez v. West Publ'g Corp., 563 F.3d 948, 958–
                                                                   Supreme Court precedent prohibits it.9


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     8
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 13 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)



                                                                        case contribution awards.” Rubenstein, supra, § 17:4.10 The
9       We note, in addition, that our holding that Greenough           fact that Rule 23 post-dates Greenough and Pettus, therefore,
        and Pettus prohibit incentive awards accords with               is irrelevant.
        our precedent carefully scrutinizing settlements that
        give class representatives preferred treatment. We have         10     For example, Rule 23(h) states, in relevant part, that “[i]n
        explained that, “by choosing to bring their action as a
                                                                               a certified class action, the court may award reasonable
        class action ... named plaintiffs ‘disclaim[ ] any right
                                                                               attorney's fees and nontaxable costs that are authorized
        to a preferred position in the settlement.’ ” Kincade v.
                                                                               by law or by the parties’ agreement.” One could argue
        Gen. Tire & Rubber Co., 635 F.2d 501, 506 n.5 (5th
                                                                               that this suggests that, by implication, that items other
        Cir. 1981) (quotation omitted); see also Bonner v. City of
                                                                               than “attorney's fees and nontaxable costs” can't be
        Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (holding
                                                                               awarded. Cf. Fla. Right to Life, Inc. v. Lamar, 273 F.3d
        that all decisions of the former Fifth Circuit handed down
                                                                               1318, 1327 (11th Cir. 2001) (explaining that under “the
        before October 1, 1981 are binding precedent). We can't
                                                                               interpretive canon of expressio unius est exclusio alterius
        see why paying an incentive award isn't tantamount to
                                                                               ... the expression of one thing implies the exclusion of
        giving a “preferred position” to a class representative
                                                                               another” (quotation omitted)).
        “simply by reason of his status.” Kincade, 635 F.2d at 506
        n.5. Other circuits have likewise viewed the preferential        *11 Separately, Johnson appeals to ubiquity. “[I]ncentive
        treatment of some class members with skepticism. See,           awards are routine in class actions,” he contends, so
        e.g., Vassalle v. Midland Funding LLC, 708 F.3d 747, 755        Greenough and Pettus can't possibly prohibit them. Br. of
        (6th Cir. 2013) (holding that “the district court abused        Appellee Johnson at 47. Johnson is partly right; incentive
        its discretion in finding that the settlement was fair,         awards do seem to be “fairly typical in class action cases.”
        reasonable, and adequate” because “the named plaintiffs         Berry, 807 F.3d at 613 (quotation omitted). But, so far as
        receive ‘preferential treatment,’ while the relief provided
                                                                        we can tell, that state of affairs is a product of inertia and
        to the unnamed class members [was] ‘perfunctory’
                                                                        inattention, not adherence to law. The uncomfortable fact is
        ” (quotation omitted)); Staton v. Boeing Co., 327 F.3d
                                                                        that “[t]he judiciary has created these awards out of whole
        938, 976 (9th Cir. 2003) (“Such special rewards for
        counsel's individual clients are not permissible when the
                                                                        cloth,” and “few courts have paused to consider the legal
        case is pursued as a class action. Generally, when a            authority for incentive awards.” Rubenstein, supra, § 17:4;
        person ‘join[s] in bringing [an] action as a class action ...   see also In re Dry Max Pampers Litig., 724 F.3d 713, 722
        he has disclaimed any right to a preferred position in          (6th Cir. 2013) (“[T]o the extent that incentive awards are
        the settlement.’ ” (alterations in original) (quotation         common, they are like dandelions on an unmowed lawn—
        omitted)).                                                      present more by inattention than by design.”).11 Needless to
                                                                        say, we are not at liberty to sanction a device or practice,
                                                                        however widespread, that is foreclosed by Supreme Court
3
                                                                        precedent. Cf. Bosse v. Oklahoma, ––– U.S. ––––, 137 S. Ct.
To Greenough and Pettus, Johnson offers two responses. As               1, 2, 196 L.Ed.2d 1 (2016) (“Our decisions remain binding
an initial matter, he argues that those decisions aren't binding        precedent until we see fit to reconsider them, regardless
here because neither “discusses incentive awards to class               of whether subsequent cases have raised doubts about their
representatives, as both pre-date Rule 23 by decades.” Br. of           continuing vitality.” (quotation omitted)).12
Appellee Johnson at 47. Two problems. First, Johnson fails
to engage with the logic of Greenough, which, while not                 11     It is perhaps unsurprising that inertia has taken over,
directed to class representatives per se, involved an analogous                because challenges to incentive awards are so few and
litigation actor—i.e., a “creditor seeking his rights in a judicial            far between. And understandably so. Because “most
proceeding” on behalf of both himself and other similarly                      class suits settle, the parties typically agree to pay the
situated bondholders. 105 U.S. at 538. Second, Johnson's                       class representatives some incentive award,” and “[t]he
argument implies that Rule 23 has something to say about                       only adversarial challenge to this would come from
incentive awards, and thus has some bearing on the continuing                  objectors.” Rubenstein, supra, § 17:4. “Absent class
vitality of Greenough and Pettus. But it doesn't—and so it                     members,” for their part, are “unlikely to object to
doesn't: “Rule 23 does not currently make, and has never                       such awards because even if they were successful, the
                                                                               money would simply remain in the common fund to be
made, any reference to incentive awards, service awards, or
                                                                               distributed to the class and the single member's share of



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                          9
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 14 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


       it would be negligible.” Id. Consider that redistribution       —one that compensates a class representative for his time and
       of Johnson's $6,000 among all 9,543 claimants would             rewards him for bringing a lawsuit. Although it's true that such
       increase each person's take by only $.63. Needless to say,      awards are commonplace in modern class-action litigation,
       this set of circumstances has “created few occasions in         that doesn't make them lawful, and it doesn't free us to ignore
       which courts have been required to consider seriously the
                                                                       Supreme Court precedent forbidding them. If the Supreme
       legal basis” for incentive awards. Id.
                                                                       Court wants to overrule Greenough and Pettus, that's its
12     We note that the Supreme Court recently alluded to              prerogative. Likewise, if either the Rules Committee or
       incentive awards in footnoted dicta. In China Agritech,         Congress doesn't like the result we've reached, they are free to
       Inc. v. Resh, the Court addressed the question whether,         amend Rule 23 or to provide for incentive awards by statute.
       following denial of class certification, a putative class       But as matters stand now, we find ourselves constrained
       member could commence a new class action “beyond                to reverse the district court's approval of Johnson's $6,000
       the time allowed by the applicable statute of limitations.”
                                                                       award.13
       ––– U.S. ––––, 138 S. Ct. 1800, 1804, 201 L.Ed.2d 123
       (2018). The Court held that while the limitations period
       is tolled “during the pendency of a putative class action”
                                                                       13      Rather than contesting our reading of Greenough and
       such that an unnamed class member can file an individual                Pettus, our dissenting colleague asserts that we have
       suit following a denial of class certification, he may                  “disregard[ed]” Holmes v. Continental Can Co., 706 F.2d
       not file “a follow-on class action past expiration of the               1144 (11th Cir. 1983), which she says is “binding in
       statute of limitations.” Id. In the course of its opinion,              our Circuit.” Dissenting Op. at –––– – ––––. Holmes is
       the Court observed that, as a practical matter, would-be                binding, to be sure, but only with respect to the issue
       lead plaintiffs have “little reason to wait in the wings,               that it addressed and decided. Holmes had nothing to
       giving another plaintiff first shot at representation,”                 do with incentive awards; instead, the question there
       noting (among other things) the “attendant financial                    was whether an apparent inequity in the distribution
       benefit” of being the lead dog. Id. at 1810–11. To                      of a settlement fund—half to eight named plaintiffs,
       the “attendant financial benefit” language, the Court                   half to the remaining 118 class members—rendered the
       appended a footnote citing Cook v. Niedert, 142 F.3d                    settlement itself unfair. See 706 F.2d at 1147–50. And
       1004, 1016 (7th Cir. 1998), in which the Seventh                        the answer to that question didn't turn on whether any of
       Circuit had “affirm[ed] [a] class representative's $25,000              the named plaintiffs were entitled to a salary or bounty,
       incentive award.” China Agritech, 138 S. Ct. at 1811 n.7.               but rather on whether (as the settlement proponents
       While Supreme Court dicta are not “to be lightly cast                   contended and the objectors denied) the “disparities in
       aside” and can be “of considerable persuasive value,”                   money payments were justified by the value of the
       F.E.B. Corp. v. United States, 818 F.3d 681, 690 n.10                   unique, individual claims of the named plaintiffs.” Id.
       (11th Cir. 2016) (quotations omitted), China Agritech                   at 1148. Unsurprisingly to us, the Holmes panel never
       doesn't impact our holding or analysis here, for two                    even mentioned—let alone saw a need to explain away
       reasons. First, it is clear in context that the Court there             or distinguish—either Greenough or Pettus.
       was simply acknowledging a reality of modern class-
       action practice in response to policy arguments that the
       parties had put before it, rather than endorsing the legality   C
       of incentive awards. See China Agritech, 138 S. Ct. at
       1810–11. Second, and even more importantly, the Court           Finally, we consider Dickenson's argument that the district
       didn't cite or consider—let alone overrule—Greenough            court didn't sufficiently explain itself to enable meaningful
       and Pettus. The Supreme Court has told us that it “does         appellate review. In particular, she contends that the district
       not normally overturn, or so dramatically limit, earlier        court failed to adequately explain (1) its award of attorneys’
       authority sub silentio,” Shalala v. Ill. Council on Long        fees, (2) its denial of her objections, and (3) its approval of
       Term Care, Inc., 529 U.S. 1, 18, 120 S.Ct. 1084, 146            the settlement. As we will explain, we agree.
       L.Ed.2d 1 (2000), and so we, as a lower court, remain
       bound to apply Greenough and Pettus.
*12
                                                                       1
***
                                                                       First, the district court's approval of the attorneys’-fee award.
In conclusion, we hold that Greenough and Pettus prohibit the          Federal Rule of Civil Procedure 23(h)(3) states that when
type of incentive award that the district court approved here          awarding “reasonable attorney's fees and nontaxable costs,”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                   10
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 15 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


the court “must find the facts and state its legal conclusions             Dunkle, 946 F.2d 768 (11th Cir. 1991), which instructs
under Rule 52(a).” See also Fed. R. Civ. P. 52(a)(1) (requiring            courts to calculate a common-fund award as a percentage
that a court “must find the facts specially and state its                  of the fund using a 12-factor test. As we recently
conclusions of law separately”). Although “a district court                explained, Perdue didn't abrogate Camden I. See Home
                                                                           Depot, 931 F.3d at 1084–85 (stating that “[t]here is no
has ample discretion in awarding fees,” its order “must allow
                                                                           question that the Supreme Court precedents stretching
meaningful review—the district court must articulate the
                                                                           from Hensley to Perdue are specific to fee-shifting
decisions it made, give principled reasons for those decisions,
                                                                           statutes” and that “Supreme Court precedent requiring
and show its calculation.” In re Home Depot Inc., 931 F.3d
                                                                           the use of the lodestar method in statutory fee-shifting
1065, 1088–89 (11th Cir. 2019); see also Camden I, 946                     cases does not apply to common-fund cases”). Camden I
F.2d at 775 (“The district court's reasoning should identify               therefore remains good law, and the district court should
all factors upon which it relied and explain how each factor               apply it in the first instance on remand. Cf. Piambino v.
affected its selection of the percentage of the fund awarded               Bailey, 610 F.2d 1306, 1329 (5th Cir. 1980) (explaining
as fees.”). “In other words, the court must ‘provide a concise             that it “is not our normal practice” to “independently
but clear explanation of its reasons for the fee award.’ ” Home            evaluate the reasonableness of” attorneys’ fees because
Depot, 931 F.3d at 1089 (quoting Hensley v. Eckerhart, 461                 “the District Court is infinitely better situated to conduct
U.S. 424, 437, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983)); see                  the factual inquiry necessary”).
also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 558,
130 S.Ct. 1662, 176 L.Ed.2d 494 (2010) (explaining that
                                                                   2
even in “a matter that is committed to the sound discretion
of a trial judge ... [i]t is essential that the judge provide      Second, the district court's denial of Dickenson's objections.
a reasonably specific explanation for all aspects” of its          When a class member objects to a settlement, “the trial judge
determination because otherwise “adequate appellate review         must assume additional responsibilities”—most notably, to
is not feasible”).                                                 “examine the settlement in light of the objections raised and
                                                                   set forth on the record a reasoned response to the objections
 *13 The district court here didn't make the required findings     including findings of fact and conclusions of law necessary
or conclusions. In its final order, the district court didn't      to support the response.” Cotton v. Hinton, 559 F.2d 1326,
explain its approval of the attorneys’-fee award, the litigation   1331 (5th Cir. 1977); see also Home Depot, 931 F.3d at 1089
costs, or the incentive payment; instead, it merely said that      (explaining that “[t]he level of specificity required by district
class counsel's request with respect to each was “approved.”       courts is proportional to the specificity of the fee opponent's
Under these circumstances, the appropriate disposition is to       objections”).
remand for additional findings on the fees and costs issues.
See, e.g., Compulife Software Inc. v. Newman, 959 F.3d             Here, the district court gave no “reasoned response”
1288, 1309 (11th Cir. 2020) (“Rule 52 violations require           whatsoever to Dickenson's objections in its final order,
us to vacate and remand for new findings and conclusions           instead stating simply that “[t]he objection of Jenna
because ‘[w]e are ... a court of review, not a court of first      Dickenson is OVERRULED.” True, at the fairness hearing,
view.’ ” (alterations in original) (quoting Callahan v. U.S.       the district court summarized Dickenson's objections and
Dep't of Health & Human Servs., 939 F.3d 1251, 1266 (11th          stated that it had “carefully considered” them, but it
Cir. 2019)); Complaint of Ithaca Corp., 582 F.2d 3, 4 (5th         proceeded to dismiss them without further explanation.
Cir. 1978)) (“When, because of absence of findings of fact         Nothing else in the record gives any indication that the district
or conclusions of law, an appellate court cannot determine         court meaningfully considered or responded to Dickenson's
whether the record supports the trial court decision, it should    objections. Because the district court didn't “set forth on the
remand the action for entry of findings of fact and conclusions    record a reasoned response to [Dickenson's] objections” and
of law.”).14                                                       provide “findings of fact and conclusions of law necessary
                                                                   to support [its] response,” we conclude that a remand is
14     We briefly address—and reject—Dickenson's argument          necessary so that the district court can do so. Cotton, 559 F.2d
       that the district court's fee award is unlawful because     at 1331.
       the Supreme Court's decision in Perdue v. Kenny A. ex
       rel. Winn, 559 U.S. 542, 130 S.Ct. 1662, 176 L.Ed.2d
       494 (2010), overruled Camden I Condominium Ass'n v.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  11
               Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 16 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


                                                                      district court abused its discretion. “[W]ere we at this juncture
                                                                      to affirm the approval of the settlement[ ], we would not
3
                                                                      be reviewing the district court's exercise of discretion but,
Third, the district court's approval of the settlement. Before        rather, exercising our own discretion on the basis of the record
approving a class-action settlement, a district court must            before us.” In re Corrugated Container Antitrust Litig., 643
“determine that it [is] fair, adequate, reasonable, and not the       F.2d 195, 218 (5th Cir. 1981). We must therefore remand to
product of collusion.” Leverso, 18 F.3d at 1530. In so doing,         the district court for a fuller explanation. See id. at 206–07
“[a] threshold requirement is that the trial judge undertake          (stating that “we are, under these circumstances, compelled to
an analysis of the facts and the law relevant to the proposed         remand to the district court for findings of fact sufficient for
compromise.” Cotton, 559 F.2d at 1330. “A ‘mere boiler-plate          us to determine whether its approval of the settlements was a
approval phrased in appropriate language but unsupported              proper exercise of discretion”).16
by evaluation of the facts or analysis of the law’ will not
suffice.” Id. (quoting Protective Comm. v. Anderson, 390 U.S.         16      Even if we were to conclude that the record was sufficient
414, 434, 88 S.Ct. 1157, 20 L.Ed.2d 1 (1968)). We have also                   for us to review the district court's approval of the
recognized that a district court must “support [its] conclusions              settlement, we would still be obliged to remand. Federal
by memorandum opinion or otherwise in the record” because                     Rule of Civil Procedure 23(e)(2)(C) requires district
appellate courts “must have a basis for judging the exercise of               courts to consider “the terms of any proposed award
the trial judge's discretion.” Id.; see also Holmes v. Cont'l Can             of attorney's fees” in determining whether “the relief
Co., 706 F.2d 1144, 1147 (11th Cir. 1983) (“Appellate courts                  provided for the class is adequate.” Accordingly, it seems
‘must have a basis for judging the exercise of the district                   to us that the district court will in any event have to re-do
judge's discretion.’ ” (quoting Cotton, 559 F.2d at 1330)).                   its adequacy-of-the-settlement analysis after it explains
                                                                              its attorneys’-fees decision.

 *14 The district court's final order approving the settlement        ***
agreement falls far short of what our precedents require.
There, the court recited the factors that we identified in            As with the district court's approval of Johnson's incentive
Leverso v. SouthTrust Bank of Alabama, 18 F.3d 1527 (11th             award, it is no answer to say, “That's just how it's done.” The
Cir. 1994), and then, without any accompanying analysis,              law is what the law is, and the law requires more than a rubber-
conclusorily asserted that the settlement “is in all respects         stamp signoff. We must conclude, therefore, that the district
fundamentally fair, reasonable, adequate, and in the best             court failed to adequately explain its award of attorneys’ fees,
interest of the class members, when considering” the factors          its denial of Dickenson's objections, or its approval of the
“in their totality.” Dist. Ct. Order at 4.15                          settlement. Accordingly, we vacate the district court's order
                                                                      and remand so that the court can make the required on-the-
15                                                                    record findings and conclusions.
        The district court's order preliminarily approving the
        settlement provided no additional analysis and, in fact,
        recited the same conclusory statement. Nor does the
        fairness-hearing transcript enlighten us as to the district   III
        court's reasoning. There, the court simply recounted the
        case's procedural history and summarized the settlement       In sum, we hold that the district court violated Rule 23(h)
        and Dickenson's objections to it, heard argument from         by setting the deadline for class members to object to the
        the parties, concluded that it had “carefully considered      settlement—including its attorneys’-fees provisions—before
        all of the submissions before the Court,” and announced       the due date for class counsel's fee petition, but we conclude
        that it was “going to enter the proposed final order and      that, on the record here, that error was harmless. We reverse
        judgment that has been proposed by the Plaintiff and
                                                                      the district court's approval of Johnson's $6,000 incentive
        Defense.”
                                                                      award, as it is prohibited by the Supreme Court's decisions
While there may be cases in which we can look past the                in Greenough and Pettus. Finally, we conclude that we must
district court's lack of reasoning to conduct our own review,         remand the case so that the district court can adequately
see, e.g., Friends of the Everglades v. S. Fla. Water Mgmt.           explain its fee award to class counsel, its denial of Dickenson's
Dist., 678 F.3d 1199, 1201 (11th Cir. 2012), this isn't one of        objections, and its approval of the settlement.
them. From the record before us, we can't tell whether the



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     12
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 17 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


*15 REVERSED IN PART, VACATED IN PART, AND                           on Class Actions §§ 17:2 & n.1, 17.4 (5th ed., June 2020
REMANDED.                                                            Update) [hereinafter Newberg]. But a review of the history
                                                                     of incentive awards provides worthwhile background for our
                                                                     discussion here. In the 1980s and 1990s, courts began to
                                                                     approve awards for named plaintiffs and to develop tests to
MARTIN, Circuit Judge, concurring in part and dissenting in
                                                                     determine the appropriate conditions for granting an award.
part:
                                                                     See Theodore Eisenberg & Geoffrey P. Miller, Incentive
This is Jenna Dickenson's appeal of the District Court order
                                                                     Awards to Class Action Plaintiffs: An Empirical Study, 53
approving, over her objections, the settlement agreement of
                                                                     UCLA L. Rev. 1303, 1310–11 (2006) [hereinafter Incentive
this class action brought under the Telephone Consumer
                                                                     Awards]. In discussing the first case to use the term “incentive
Protection Act. Ms. Dickenson also objected to the District
                                                                     award,” Newberg says “although labeling the payment an
Court's award of attorneys’ fees and the incentive award
                                                                     ‘incentive award,’ the rationale that the court employs speaks
to named plaintiff Charles Johnson. Those awards are
                                                                     more to compensation than incentive, suggesting that the class
challenged in this appeal as well.
                                                                     representatives are being paid for their service to the class,
                                                                     not so as to ensure that class members will step forward in
I write separately because I disagree with the majority's
                                                                     the future.” § 17:2 (discussing Re Cont'l/Midlantic S'holders
decision to take away the incentive award approved by the
                                                                     Lit., Civ. A. No. 86-6872, 1987 WL 16678 (E.D. Pa. Sept. 1,
District Court for the named plaintiff. See Maj. Op. at –––– –
                                                                     1987) (unreported)).
––––. In reversing this incentive award, the majority takes a
step that no other court has taken to do away with the incentive
                                                                      *16 This viewpoint sparked debate. “Even as incentive
for people to bring class actions. For class actions, the class
                                                                     awards were achieving recognition, however, the pendulum
must be represented by a named plaintiff, who incurs costs
                                                                     had begun to swing against them.” Incentive Awards, 53
serving in that role. Those costs may include time and money
                                                                     UCLA L. Rev. at 1311. The arguments centered around
spent, along with all the slings and arrows that accompany
                                                                     whether incentive awards create a conflict between the named
present day litigation. By prohibiting named plaintiffs from
                                                                     plaintiff's interests and those of the class members she is
receiving incentive awards, the majority opinion will have
                                                                     representing. See id. at 1312–13; see also Newberg § 17:1.
the practical effect of requiring named plaintiffs to incur
                                                                     Courts across the country discuss the reasons for and against
costs well beyond any benefits they receive from their role in
                                                                     incentive awards, but few have “paused to consider the
leading the class. As a result, I expect potential plaintiffs will
be less willing to take on the role of class representative in       legal authority for incentive awards.”1 Newberg § 17:4. Rule
the future.                                                          23 does not make (and has never made) any reference to
                                                                     incentive awards. See id. Indeed, Newberg recognizes that,
The majority's analysis also disregards the analysis set forth       as of June 2020, no court has addressed its authority to
in this Court's ruling in Holmes v. Continental Can Co., 706         approve incentive awards head on. Id. Instead, courts have
F.2d 1144 (11th Cir. 1983), which is binding in our Circuit. I       “created these awards out of whole cloth.” Id. The few
understand Holmes to have required our panel to determine            scattered references in reported case law “suggest that courts
whether the incentive award to Mr. Johnson is fair. That is,         generally treat incentive awards as somewhat analogous to
we were charged with deciding whether the award creates              attorney's fee awards.” Id. In effect, courts have treated class
a conflict between Mr. Johnson and other class members               representatives as providing professional services to the class,
like Ms. Dickenson. I respectfully dissent from the majority's       despite a named plaintiff not engaging in traditional—i.e.,
failure to conduct this analysis.                                    legal—services. See id. (explaining there is an exception to
                                                                     the unjust enrichment rule that provides a legal basis for
                                                                     incentive awards). Courts gradually expanded the application
                                                                     of this rule in common fund cases like this one.
I.
                                                                     1      Newberg posits two possible bases for incentive awards.
My review of class action treatises makes clear that incentive
awards (also referred to as service awards or case contribution             First, in common fund cases, “restitution supports a fee
awards) are routine. As the majority seems to observe, courts               award” because “the presence of a fund under the court's
                                                                            supervision serves as both the source of the award and,
have not generally addressed their legal basis for approving
                                                                            in a sense, as the source of authority for an award.”
incentive awards. See William B. Rubenstein, 5 Newberg


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               13
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 18 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


       Newberg § 17:4 (emphasis omitted); see also Incentive          courts routinely uphold them. See Hadix v. Johnson, 322
       Awards, 53 UCLA L. Rev. at 1313 (“From a doctrinal             F.3d 895, 897 (6th Cir. 2003); see id. at 898 (holding that
       perspective, incentive awards have been justified as a         “this case is clearly not a case where an incentive award
       form of restitution for a benefit conferred on others.”).      is proper”). This Court has approved of this analysis. In
       The theory is that “if the class representative provides
                                                                      Holmes v. Continental Can Co., 706 F.2d 1144 (11th Cir.
       a service to the class without the class paying for it,
                                                                      1983), we recognized that courts routinely “refuse[ ] to
       the class members will be unjustly enriched by virtue
                                                                      approve settlements on the ground that a disparity in benefits”
       of receiving these services for free, and/or the class
                                                                      between the named plaintiffs and the absent members of the
       representatives are not realizing the full value of their
       services.” Newberg § 17:4.                                     class “evidenced either substantive unfairness or inadequate
       But the restitution analogy doesn't fit squarely within the    representation.” Id. at 1148. Therefore, “[w]hen a settlement
       unjust enrichment doctrine because a person who does           explicitly provides for preferential treatment for the named
       not seek services does not generate any entitlement to         plaintiffs in a class action, a substantial burden falls upon the
       payment. Id. Rather, the traditional attorneys’ fee award      proponents of the settlement to demonstrate and document
       in common fund cases can be viewed as an “exception” to        its fairness.” Id. at 1147; see id. at 1146–1147 (explaining
       the traditional unjust enrichment rule, which is “typically    that eight named plaintiffs were not entitled to receive
       justified by the fact that class counsel are providing         approximately one-half of the common fund based on their
       professional (legal) services to the class.” Id. In other      meritorious individual claims). The “inference of unfairness”
       words, a person providing professional services should
                                                                      associated with such unequal distributions “may be rebutted
       be compensated so that the person receiving services is
                                                                      by a factual showing that the higher allocations to certain
       not unjustly enriched. Yet even this possible basis for
                                                                      parties are rationally based on legitimate considerations.” Id.
       incentive awards does not typically apply to a named
       plaintiff, because the class representative generally is not
                                                                      at 1148.
       providing professional services. See id. (“If you dive into
       a lake and save a drowning person, you are entitled to no       *17 Our approach tracks the case law of our sister circuits.
       fee.” (quotation marks omitted)).                              For example, the Ninth Circuit requires district courts to
                                                                      “individually” evaluate the award to each named plaintiff,
Around the 1990s, courts “tended to limit incentive awards to
                                                                      “using relevant factors including the actions the plaintiff has
cases where the representative plaintiff had provided special
                                                                      taken to protect the interests of the class, the degree to which
services to the class—for example, providing financial or
                                                                      the class has benefitted from those actions, the amount of time
logistical support to the litigation or acting as an expert
                                                                      and effort the plaintiff expended in pursuing the litigation....”
consultant.” Incentive Awards, 53 UCLA L. Rev. at 1310.
                                                                      See Staton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003)
For instance, the Seventh Circuit upheld the District Court's
                                                                      (alterations adopted and quotation marks omitted). In In re
rejection of a proposed $10,000 award to a named plaintiff
                                                                      U.S. Bancorp Litigation, 291 F.3d 1035 (8th Cir. 2002),
“for his admittedly modest services.” Matter of Cont'l Ill. Sec.
                                                                      the Eighth Circuit relied on similar factors to approve as
Litig., 962 F.2d 566, 571–72 (7th Cir. 1992), as amended on
                                                                      fair $2,000 payments to five named plaintiffs out of a class
denial of reh'g (May 22, 1992).
                                                                      potentially numbering more than 4 million in a settlement of
                                                                      $3 million. Id. at 1038 (citing, inter alia, Cook v. Niedert,
But over time, circuits began to endorse the sort of incentive
                                                                      142 F.3d 1004, 1016 (7th Cir. 1998)). Several other circuits
awards we see today. Courts recognized that incentive awards
                                                                      have also recognized the proper inquiry as being whether the
serve the purposes of Rule 23 even in circumstances in which
                                                                      incentive award is fair. See, e.g., Chieftain Royalty Co. v.
the plaintiff did not provide special services. The principal
                                                                      Enervest Energy Inst. Fund XIII-A, L.P., 888 F.3d 455, 468–
inquiry became not whether there is any legal basis for an
                                                                      69 (10th Cir. 2017) (rejecting percentage-based incentive
incentive award, but whether such an award is fair.
                                                                      award because, among other things, it encouraged a class
                                                                      representative to favor monetary remedy over injunctive
                                                                      relief, “creating a potential conflict between the interest of
II.                                                                   the class representative and the class”); Berry v. Schulman,
                                                                      807 F.3d 600, 613–14 (4th Cir. 2015) (rejecting objector's
Many other circuits, including this one, look to the fairness
                                                                      argument that incentive award created a conflict of interest
of an award to a named class representative. If it does not
                                                                      and upholding award); Cobell v. Salazar, 679 F.3d 909,
appear that an incentive award “compromise[s] the interest
                                                                      922 (D.C. Cir. 2012) (holding that incentive award was
of the class” for the class representative's personal gain,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               14
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 19 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


fair and did not create “an impermissible conflict” because                 entitled to compensation in his or her role as the person
the settlement agreement “provided no guarantee” that class                 bringing suit.
representatives would receive incentive payments; agreement         Based on this Court's precedent in Holmes, and in keeping
left it to discretion of the district court); Sullivan v. DB        with the approach taken by other circuits, I believe it was
Invs., Inc., 667 F.3d 273, 333 n. 65 (3d Cir. 2011) (holding        the job of our panel to determine, in light of the totality
that district court did not abuse its discretion in approving       of the circumstances, whether the District Court abused its
incentive award because it “discussed the role played by            discretion in finding the $6,000 award to Mr. Johnson was fair
the several class representatives and the risks taken by these      in this case. See Holmes, 706 F.2d at 1147; Hadix, 322 F.3d
parties in prosecuting this matter”).                               at 897–98. And I do not believe the District Court abused its
                                                                    discretion in finding that the $6,000 award was fair.
This fairness-to-ensure-no-conflict analysis goes to the heart
of Ms. Dickenson's stated concerns, and its application would        *18 The settlement agreement here was not contingent on
dispel her fear of collusion here. See Br. of Appellant at          Mr. Johnson receiving an incentive award. It merely allowed
53 (“Johnson ... did nothing to dispel the presumption of           him to seek one. If the District Court had denied Mr. Johnson
unfairness.”). Our court adopted this analysis in Holmes. And       an incentive award, the class still would have had the benefit
it addresses the concerns about incentive awards raised by at       of his representation under the terms of the settlement fund
least one member of the Supreme Court. In Frank v. Gaos,            set out in the agreement. I think this arrangement mitigates
586 U.S. ––––, 139 S. Ct. 1041, 203 L.Ed.2d 404 (2019), a           any concern that the settlement was unfair to the class.
majority of the Supreme Court acknowledged that a proposed          Cf. Holmes, 706 F.2d at 1146–47 (scrutinizing a settlement
settlement award included incentive payments for the named          agreement that required, rather than merely allowed, the
plaintiffs, and did not question the viability of those incentive   court to approve disparate treatment of class members); In
awards.2 Id. at 1045. The majority of the Court remanded the        re Dry Max Pampers Litig., 724 F.3d 713, 722 (6th Cir.
case to the Ninth Circuit for that court to decide standing.        2013) (reversing a settlement approval where the settlement
Id. at 1046. Again, the majority did not address the merits of      required $1,000 payments to named plaintiffs). The record
the settlement award. Id. Justice Thomas dissented, however,        also contains class counsel's affidavit attesting to the fact that
and in doing so, took issue with the cy pres payments to non-       Mr. Johnson invested his own time and effort in litigating
party nonprofits on behalf of the class as well as the incentive    the action, including by regularly conferring with his counsel
awards to the named plaintiffs. Justice Thomas noted that the       and responding to the defendant's written discovery requests.
cy pres-only arrangement did not obtain any relief for the          Thus there was a factual basis for the District Court's decision
class, while securing “significant benefits” for class counsel      to give Mr. Johnson an incentive award. Under the fairness
and the named plaintiff. Id. at 1047 (Thomas, J., dissenting).      analysis, I would uphold the District Court's ruling.
Justice Thomas said this “strongly suggests that the interests
of the class were not adequately represented.” Id. I read
Justice Thomas's brief dissent in Frank to address his concern
                                                                    III.
about whether the cy pres arrangement in that case was fair,
as opposed to whether disparate awards in class actions are         Now back to the majority's holding. The majority opinion
legally permissible as a general matter. I continue to have         observes that Trustees v. Greenough, 105 U.S. 527, 26 L.Ed.
confidence that the fairness analysis developed by many             1157 (1881), and Central Railroad & Banking Co. v. Pettus,
circuit courts, including our own, can protect against conflicts    113 U.S. 116, 5 S.Ct. 387, 28 L.Ed. 915 (1885), “seem to have
between a class representative and absent class members.            been largely overlooked in modern class-action practice.”
                                                                    Maj. Op. at ––––. It holds that the “modern-day incentive
2       One year earlier, the Supreme Court similarly recognized    award” is equivalent to a salary and is barred by Greenough
        the viability of a “financial benefit” to a class           and Pettus. Id. at ––––, ––––. At the same time, the majority
        representative that goes “above and beyond her              opinion recognizes that no other court has directly confronted
        individual claim.” China Agritech, Inc. v. Resh, ––– U.S.   the issue here: whether Greenough and Pettus prohibit awards
        ––––, 138 S. Ct. 1800, 1810–11 & n.7, 201 L.Ed.2d 123       like the $6,000 awarded to Mr. Johnson in this case. See id.
        (2018). The majority calls this dicta, Maj. Op. at ––––     at –––– n.8.
        n.12, but it cannot seriously dispute that the Supreme
        Court acknowledged that a class representative may be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                15
              Case 1:18-cv-09031-DLC Document 174 Filed 09/24/20 Page 20 of 20
Johnson v. NPAS Solutions, LLC, --- F.3d ---- (2020)


                                                                          ––––. The majority expresses concerns about a bounty
I believe the majority's decision goes one step too far in
                                                                          compromising the interests of the class, see id. at
deciding this issue and does so in the face of our binding
                                                                          –––– – ––––, but it fails to take any step to alleviate
precedent that recognizes a monetary award to a named
                                                                          those concerns. It bears repeating that Holmes’s fairness
plaintiff is not categorically improper. See Holmes, 706 F.2d             analysis would eliminate any apprehension that the
at 1147 (setting standards for what an appropriate award looks            incentive award created a conflict between Mr. Johnson's
like). True, Holmes mentioned that the proposed preferential              interests and the interests of the absent class members.
treatment was based on the named plaintiffs’ meritorious
                                                                  *19
individual claims, id., but the analysis itself matters. This
                                                                  ***
approach from Holmes has been adopted by several other
circuits and applied to awards that look to me more like
                                                                  The majority's decision to do away with incentive awards for
salaries than awards for litigation expenses. Indeed, one legal
                                                                  class representatives in class actions takes our court out of
basis for an incentive award is the services performed by a
                                                                  the mainstream. To date, none of our sister circuit courts have
named plaintiff, which may include “their time and effort
                                                                  imposed a rule prohibiting incentive awards. Indeed, none
invested in the case.” Chieftain Royalty, 888 F.3d at 468. And
                                                                  has even directly addressed its authority to approve incentive
that is the basis on which Mr. Johnson sought compensation
                                                                  awards. But upon deciding to undertake this issue here, the
here. I don't think the majority opinion does enough to
                                                                  majority skips any analysis about our modern authority to
directly grapple with why it is not sufficient for us, like
                                                                  approve these awards. It goes straight to decisions from the
other circuits, to determine whether there is evidence of a
                                                                  1880s that do not reflect the current views of the Supreme
conflict between Mr. Johnson and class members like Ms.
                                                                  Court or other circuits. The majority never properly addresses
Dickenson.3 See Maj. Op. at ––––, –––– (citing Holmes for         the main issue before us: whether the incentive award created
the abuse of discretion standard); see also id. at –––– n.13      a conflict between Mr. Johnson and absent class members.
(acknowledging that Holmes, which answered the question           I would answer this question by engaging in the fairness
of whether there was “an apparent inequity” between named         analysis called for by our precedent. And that analysis leads
plaintiffs and the remaining class members in the distribution    me to say the District Court did not abuse its discretion in
of a settlement fund, “is binding”). I would not reverse          approving an award of $6,000 to Mr. Johnson.
the award to Mr. Johnson based on Greenough and Pettus.
Because the $6,000 award to Mr. Johnson seems to provide          I respectfully dissent.
“for preferential treatment” for a named plaintiff, I believe
our Circuit precedent binds us to determine whether Mr.
Johnson has demonstrated the settlement agreement is fair.        All Citations
See Holmes, 706 F.2d at 1147. I think he has.
                                                                  --- F.3d ----, 2020 WL 5553312
3      The majority opinion calls the $6,000 awarded to Mr.
       Johnson “part salary and part bounty.” Maj. Op. at


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
